Case 1:20-cv-00255-HG-WRP Document 14 Filed 07/13/20 Page 1 of 1   PageID #: 86



                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 JENNIFER MARIE CHAPMAN,       )          Civ. No. 20-00255 HG-WRP
                               )
           Plaintiff,          )
                               )
      vs.                      )
                               )
 HONOLULU POLICE DEPARTMENT;   )
 DEPARTMENT OF HUMAN SERVICES; )
 PAMELA NAKANUALA; and KYLE    )
 ECHIBERI,                     )
                               )
           Defendants.         )
 _____________________________ )

                 ORDER ADOPTING MAGISTRATE JUDGE’S
   FINDINGS AND RECOMMENDATION TO DENY PLAINTIFF’S APPLICATION TO
           PROCEED WITHOUT PREPAYMENT OF FEES (ECF No. 6)

       Findings and Recommendation having been filed and served on

 all parties on June 22, 2020, and no objections having been

 filed,

       IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title

 28, United States Code, Section 636(b)(1)(C) and Local Rule 74.1,

 the Findings and Recommendations To Deny Plaintiff’s Application

 To Proceed Without Prepayment of Fees are adopted as the opinion

 and order of this Court.

       IT IS SO ORDERED.

       Dated: July 13, 2020, Honolulu, Hawaii
